Citation Nr: 0324706	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for service connected 
recurrent inguinal hernia, status post operative, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran served on active duty from May 1941 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the RO, which denied the benefit sought on appeal.  

The veteran's sworn testimony was obtained at a Video 
Conference hearing conducted by the undersigned acting 
Veterans Law Judge in April 2003.  

On his substantive appeal received in January 2002, the 
veteran raised issues of entitlement to service connection 
for low back, right knee, and varicose vein disorders, as 
well as entitlement to special monthly compensation based on 
the need for aid and attendance of another individual.  It 
was explained to the veteran at his hearing that the Board 
does not have jurisdiction to address these claims, since 
they must be adjudicated by the RO in the first instance.  
The Board notes an August 1997 Board decision previously 
found new and material evidence had not been submitted to 
reopen claims for service connection for low back, right 
knee, and varicose vein disorders.  These issues are hereby 
referred to the RO for appropriate action.


REMAND

Additional development is indicated in this case, including 
obtaining VA treatment records from the VA's Westside Medical 
Center (VAMC) located in the metropolitan Chicago, Illinois, 
area, and a more recent VA hernia examination.  The veteran 
has not been afforded a VA hernia examination sine May 1998, 
and at his April 2003 Video Conference hearing, the veteran 
indicated that he has recently received treatment at the 
VAMC.  Since there is no medical evidence as to the severity 
of the service-connected condition since 1998, the Board 
cannot adjudicate the claim at this time.  Also, the veteran 
also reports pain, numbness and a painful scar in the area of 
his service-connected hernia, and examinations must be done 
to determine whether any symptomatology is present warranting 
separate ratings.  Accordingly, the veteran's VA treatment 
records should be obtained, and upon the completion of that 
development, he should be provided VA hernia, neurologic and 
scar examinations.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  If, and only if, appropriate and in 
accordance with current legal precedent, 
provide the veteran and his 
representative written notice of the 
provisions of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002) (VCAA), including what evidence is 
needed to substantiate this claim, what 
sort of evidence or information he needs 
to submit to VA, and what evidence VA 
will obtain on its own, or in response to 
information he may provide.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran should be provided 
an adequate time in which to respond to 
the VCAA notice.  

2.  Obtain the veteran's complete VA 
outpatient treatment and hospitalization 
records from the VAMC Westside, dated 
from 1995 to the present, as they pertain 
to treatment for the service-connected 
hernia disorder.

3.  After obtaining the VA records, 
schedule the veteran for VA 
digestive/hernia, scar and neurologic 
examinations to determine the current 
severity of his service-connected 
recurrent inguinal hernia.  The VA claims 
folder must be made available to each of 
the examining physicians so that the 
pertinent clinical record may be studied 
in detail.  

All necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The 
digestive/hernia examiner should obtain a 
detailed medical history, with reference 
to the severity and frequency of all 
service-connected hernia symptomatology, 
including pain and functional impairment 
and limitation related thereto and not of 
non-service-connected etiology, as well 
as the other factors enumerated in 
Diagnostic Codes 7338 and 7339.  

The examination for scars should also 
include a detailed medical history and 
description of all current findings.  The 
examiner should indicate whether any scar 
is tender and painful upon objective 
demonstration, poorly nourished with 
repeated ulceration, or otherwise 
causative of any limitation of function.  

The neurologic examiner should determine 
whether there are any neurological 
manifestations of the service-connected 
recurrent inguinal hernia symptomatology, 
including that which is manifested by 
numbness of the site of the hernia, if 
found on examination, or prior hernia 
repairs.  

Each examiner is to set forth all 
findings and conclusions, along with 
rationale and support for the diagnosis 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence and the documented 
clinical history.  



4.  After ensuring that the examination 
reports comply with this remand, 
especially with respect to the 
instructions to provide specific 
findings, readjudicate the veteran's 
claim of entitlement to an increased 
rating for service connected recurrent 
inguinal hernia, status post operative, 
currently evaluated as 10 percent 
disabling.  Consider whether separate 
ratings are warranted for scar and/or 
neurologic symptoms, if present.  If the 
decision, in whole or in part, remains 
adverse to the veteran, he and his 
representative should be provided a SSOC, 
with an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



